Daniels, J.
In August, 1888, the defendant was appointed by the mayor of the city of New York to be one of the aqueduct commissioners, under chapter 584 of the Laws of 1888; and he entered upon the discharge of the duties of that office and has acted as such since that time. Prior to his appointment, and in the year 1886, he was appointed by the president of the United States, by and with the advice and consent of the senate, to the office of chief of engineers in the United States army, with the rank of brigadier-general. In June, 1888, he attained the age of 64 years; and on the 30th of that month he was retired from active service, under the provisions of an act of congress approved in 1882. He then left the city of Washington, his previous residence, and removed to the city of New York, and has since that *440time performed no service for the United States, and has in no manner exercised the functions or discharged the duties of that office. But on the 6th of July, 1888, the president of the United States, by and with the advice and consent of the senate, appointed another person to the office of chief of engineers in the United States army, with the rank of brigadier-general. He entered upon the discharge of the duties of that office, and still continues to discharge the same; and there is but one chief of engineers in the United States army, and but one brigadier-general in the corps of engineers in the army, and there has been but one since the year 1885. What the defendant has done since his retirement is to draw three-fourths of his preceding salary, as a retired officer of the United States army; and as such officer he has been entitled to wear the uniform of the rank on which he was retired, and his name has continued to be borne on the army register, subject to the rules and articles of war, and to trial by court-martial for any breach thereof. And in support of the plaintiff’s case it is affirmed that it has been established by these facts that he was ineligible for appointment to the office of aqueduct commissioner, under section 1 of chapter 584 of the Laws of 1888, on the ground that he held a federal office.
By this act the mayor, the comptroller, and commissioner of public works, and four competent persons who should be appointed by the mayor, were directed to carry out the provisions of the act, and were to be known as the “Aqueduct Commissioners.” And it is provided in the act that the four commissioners to be appointed by the mayor “shall hold no other federal, state, or municipal office, except the office of notary public or commissioner of deeds.” By section 1094 of the Revised Statutes of the United States the army, in part, is made to consist of “the officers of the army on the retired list.” And from this, as well as other sections of the statute, to be hereafter referred to, it is plain that the defendant .was nominally an officer of the army at the'time of his appointment by the mayor to the office in question. But it does not follow, from the circumstance alone that remained after the fact of his retirement as an officer of the army, that he was ineligible for the appointment made by the mayor; for the act has not declared that no officer, federal, state, or municipal, etc., should be appointed an aqueduct commissioner. It has done no more than to declare that the person shall hold no other federal, state, or municipal office, etc. And the case, accordingly, is not to be disposed of upon the fact that he remained an officer of the army after his retirement, but it must appear that he.held another office. If a mere officer of this, or .any other, description, not in fact holding an office, was intended to be rendered ineligible for the appointment by the mayor, the language employed to express that intention would have been differently selected. The act would necessarily have been broader in the statement of this prohibition. What was intended by the legislature was that no person holding another office should be eligible for the position of aqueduct commissioner, for the reason that the incumbent of another office would necessarily have his time and attention, to a certain extent, at least, diverted from the office to which this appointment has been made. And it was evidently the policy of the law that no person should be selected by the mayor, having other duties to perform, preventing him from giving his sole and .undivided attention to those of aqueduct commissioner. The simple position of being an officer, without at the same time being invested with the functions of an office, and having official duties to perform, would in no manner interfere with the full and complete discharge of the duties of aqueduct commissioner, and for that reason would not be within the intent or spirit of the act of 1888. That act has required, to render the individual ineligible, not merely that he shall be an officer as the defendant was after his retirement, but that he shall hold some other office, except that of notary public or commissioner of deeds; and to hold an office is tobe vested with the power and duty “to execute a public or private trust, and to *441take the emoluments belonging to it.” 3 Kent, Comm. (7th Ed.) 560. And that has been repeatedly sanctioned and maintained by the decisions of the courts. In Smith v. Mayor, etc., 37 N. Y. 518, it was said that “an office is simply an appointment or authority on behalf of the government to perform certain duties, usually at and for a certain compensation.” Id. 520. And in People v. Nichols, 52 N. Y. 478, this was again, but not in the precise language, repeated by the court; for an office was there defined to be “an employment on behalf of the government in any station or public trust, not merely transient, occasional, or incidental.” Id. 484, 485. And this definition of an office was approved of and sanctioned in U. S. v. Hartwell, 6 Wall. 385. It was there said that “an office is a public station or employment conferred by the appointment of government. The term embraces the ideas of tenure, duration, emolument, and duties.” Id. 393. This, however, was not the condition of the defendant at the time when he was appointed an aqueduct commissioner, for he had been retired from active service as an officer of the United States army. This was done under section 1244 of the United States Revised Statutes, as it was changed, as to age, by chapter 254, Laws 1882, declaring, when an officer has attained the age of 64 years, he may be retired from active service at the discretion of the president. And by section 1254 of the same statute it has been further declared that officers retired from active service should be retired upon the actual rank held by them at the time of retirement; and by the next section that officers retired from active service should be withdrawn from command and from the line of promotion. And, when so retired from active service, it is declared by section 1257 that “the next officer in rank shall be promoted to his place, according to the established rules of the service. ” And by section 1259 it is further enacted that “retired officers of the •army may be assigned to duty at the Soldiers’ Home, upon a selection by the commissioners of that institution, approved by the secretary of war; and a retired officer shall not be assignable to any other duty.” Beyond that, the officer, upon his own application, may also be detailed to serve as professor in any college. These latter provisions are without special importance in this •case, for the defendant at no time has either" applied for or been selected to serve as professor in any college, neither has he been assigned to duty at the •Soldiers’ Home, nor could he have been, as the offices of that institution have been filled by other persons since his retirement. By section 4816 of the United States Revised Statutes it has been declared that the officers of the Soldiers’ Home shall consist of a governor, deputy-governor, a secretary for each separate site of the home,—the latter also to be its treasurer; and that •these officers should be taken from the army, and appointed or removed from time to time, as the interests of the institution may require, by the secretary ■of war, on the recommendation of the board of commissioners. These provisions no further affected the defendant than to render him eligible to one •of these appointments; but this mere eligibility is far from holding another office, which alone renders a person ineligible for appointment to the office of aqueduct commissioner. And by the other sections of the Revised Statutes which have been referred to it is quite evident that the retired officer is deprived of all the functions óf the office previously held by him, and divested •of all its authority, and wholly discharged from the performance of all its duties; for it has been declared, not only that he shall be withdrawn from ■command and from the line of promotion, but in addition to that, he shall not be assignable to any other duty than that to which he may be assigned at the Soldiers’ Home, upon the selection of the commissioners of that institution, approved by the secretary of war. In this condition, as the law has prescribed and defined it, he in fact held.no office in the army of the United States. He had no duties to perform, no authority whatever to exercise, beyond that of drawing his salary, to which the laws entitled him as a retired •officer. Permitting him to wear the uniform of the rank on which he was *442retired, or his name to be retained upon the army register, subjecting him to the rules and articles of war, and to trial by general court-martial for any breach of them, invested him with no power or authority, and prescribed no duty for him as an officer, but simply regulated his conduct with the rules prescribed for that purpose by the articles of war. While, by this and other provisions which have been referred to, he did remain an officer in the army, yet it is clear that he held no office. The only office he did hold before his retirement was that of the office of chief of the engineers of the United States army. There was but one such office, and his retirement, according to section 1257 of the United States Revised Statutes, not only vacated this office, but left the office to be at once disposed of by a succeeding appointment, which was required to be made by the selection for it of the officer next in rank to the defendant. From the time of the selection of this officer for the office, it was he, and not the defendant, that held the office, as the term “office” has been defined by the authorities already referred to. Both this appointee and the defendant could not at the same time hold or occupy the same office. Neither could the appointment which was made to it after the defendant’s retirement be made, unless the office itself had been vacated by that retirement. When he retired, he’ ceased to hold the office; and his successor afterwards appointed to it, which appointment took place prior to the selection of the'defendant as aqueduct commissioner, was the only person who held this office. The case of U. S. v. Tyler, 105 U. S. 244, is in no manner in conflict with this result of the statutory enactments which have already been mentioned; for there the simple question was whether a retired officer was still in the military service of the United States, so as to become entitled to the 10 per cent, mentioned and allowed in sections 1262, 1263, of the Revised Statutes, and it was held that he was. But it was an obvious mistake to say, as was said in the case, that a retired officer might still be assigned, after his retirement, to such duty as the laws and regulations permitted, for the reason that the statute in express words has declared that a retired officer shall not be assignable to any other duty than those of an officer of the Soldiers’ Home after he has been actually selected for that purpose, and with the approval of the secretary of war. The case of Badeau v. U. S., 130 U. S. 439, 9 Sup. Ct. Rep. 579, in no way affects the eligibility of the defendant for the office of aqueduct commissioner. The facts upon which it proceeded were entirely different from those now presented, and its disposition depended upon other statutory enactments by congress. And equally as inapplicable is In re Tyler, 18 Ct. Cl. 25; for it was decided upon the disability attaching to the officer himself, under section 5498 of the United States Revised Statutes, and not upon the fact of his being the incumbent or holder of an office.
It may be somewhat anomalous to designate a person as an officer who in fact has no office; but that seems to be the result of the congressional enactments on this subject, for the officer retired from active service is still retained as an officer of the army, but deprived of all the authority, powers, and duties appertaining to his office. And so completely has this been declared to be the effect of his retirement that he is thereby withdrawn from his command, and is assignable to no other duty than that of an officer of the Soldiers’ Home, upon his proper selection for that purpose; and his office is so effectually vacated that his successor is required to be promoted to his place, and that successor was in fact actually selected and invested with the office upon the defendant’s retirement. And it follows from these provisions of the statute, and also from the accepted definition and description of an “office” by the authorities, that when the defendant’s appointment to the office of aqueduct commissioner took place he did not hold any other office, federal, state, or municipal; and the result is that judgment should be directed in his favor, with costs.